Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 31, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160827
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 160827
                                                                     COA: 349268
                                                                     Mecosta CC: 08-006437-FC
  JONATHAN JOSEPH GOOD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 23, 2019
  order of the Court of Appeals is considered. We DIRECT the Mecosta County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In particular, the prosecuting attorney shall address: (1) whether
  the defendant, by filing a Standard 4 supplemental brief on direct appeal, waived his right
  to claim ineffective assistance of appointed appellate counsel in proceedings under MCR
  Subchapter 6.500; (2) whether the Court of Appeals decided the defendant’s restitution
  and sentencing grounds for relief against the defendant in the prior appeal, MCR
  6.508(D)(2); and (3) whether the defendant demonstrates both good cause and actual
  prejudice as to his other grounds for relief. MCR 6.508(D)(3).

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 31, 2020
           s0728
                                                                               Clerk